DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 9/23/22, are acknowledged.
	Claims 1 and 18 have been amended.
	Claims 39-40 have been added.
	Claims 1-6, 9, 11, 13, 15, 17-19, 34-40 are pending.
Claims 34-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 3 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-2, 4-6, 9, 11, 13, 15, 17-18, and 39-40 are being acted upon.

The previous grounds of rejection are withdrawn in view of Applicant’s claim amendments.  The following are new grounds of rejection necessitated by Applicant’s claim amendments.  

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
A method comprising administering a CAR comprising an antigen binding domain of CD117 binding monoclonal antibody SR1, “wherein the SR1 monoclonal antibody is produced by the hybridoma designated HB-10716”.
It is noted that applicant has not cited any support for the new limitation in the specification. A review of the specification fails to reveal support for the new limitations.
A review of the specification fails to reveal support for the new limitations.
At page 16, the specification discloses CAR based on anti-human c-kit antibody SR1.  However, the specification does not disclose SR1 produced by the hybridoma HB-10716.  The disclosure of SR1 does not provide sufficient support for the hybridoma.  For example, SR1 could be produced recombinantly, synthetically, purchased commercially, or be produced from the hybridoma, and the generic disclosure of SR1 does not provide support for the specific type of SR1 recited in claims 39-40 that is produced by the HB-10716 hybridoma. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 9, 11, 13, 15, 17-18, 39-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0360954 (of record), in view of Caruana et al., 2014, US 2014/0322212 (of record), and WO 2015/142675.
The ‘954 publication teaches that CD117 is expressed by hematopoietic stem cells and can be targeted for monoclonal antibody mediated depletion in order  to pre-condition a subject for hematopoietic cell transplant.  The ‘954 publication teaches that doing so creates a vacancy that can subsequently be filed by transplantation of exogenous hematopoietic stem cells thereby promoting engraftment (see page 1, in particular).  The ‘954 publication teaches using anti-CD117 monoclonal antibodies to induce cell death and ablate hematopoietic stem cells expressing CD117, including via NK cell dependent mechanisms (see page 5, in particular).  The ‘954 publication teaches CD117 is also expressed by leukemia cells, and that the treatment may also deplete CD117+ cancer cells in addition to endogenous hematopoietic stem cells (see page 6, in particular). The ‘954 publication teaches that ant-CD117 SR-1 antibody, obtained from hybridoma deposited at ATCC at 10716, is suitable for use in the patient conditioning methods described, or that humanized antibodies derived from said SR-1 can also be used, such as those described in U.S. patent 7,915,391 (see paragraphs 331-332, in particular). 
The reference differs from the claimed invention in that it does not explicitly teach administering a CAR-T cell comprising said anti-CD117 SR-1 antigen binding domains.
Caruana teach that CARs have been developed as an alternative therapeutic strategy to monoclonal antibodies for target cell depletion.  Caruana teach that CARs are generate by fusing an extracellular antibody recognition region of a particular monoclonal antibody, with intracellular signaling domains, and that T cells engineered with said CARs contain the antigen specificity of the monoclonal antibody with effector function of T cells (see page 2, in particular).  Caruana teach that CAR- T cell are advantageous as compared to monoclonal antibody therapy, since they can be self-amplified and are more sensitive at target antigen recognition than antibodies (see page 5, in particular). 
The ‘212 publication teaches a method of eradicating normal hematopoietic stem cells prior to bone marrow translation comprising administering to the subject T cells comprising  a CAR specific for an antigen expressed by said stem cells (CD123, see paragraph 170 and page 35, in particular). The ‘212 publication teaches that the method is a cellular conditioning regimen prior to bone marrow transplant which can be used to eradicate some or all of existing bone marrow prior to transplantation, i.e. it is a method of promoting engraftment (see page 35, in particular).  The ‘212 publication teaches that the T cells are modified to express the CAR by introducing a nucleic acid encoding the CAR and that doing so provides a potent and specific means to eradicate bone marrow cells (see page 6 and paragraph 401 and 406, in particular).  The ‘212 publication teaches that the CAR modified T cells can be allogeneic (see page 36, in particular). The ‘212 publication teaches administering the CAR modified T cells alone or with together with therapeutic agents used in conventional conditioning regimens, such as chemotherapy (see page 35, 37, in particular). The ‘212 publication teaches that the bone marrow transplant comprises a stem cell transplant and is from a donor (see page 35, in particular). The ‘212 publication teaches that the T cells are cytotoxic (see paragraphs 389-390).  The ‘212 publication teaches administration by infusion or intravenous administration (i.e. system, see paragraph 362, 367, in particular).  The ‘212 publication teaches that the CAR T cells can further comprise a heterologous nucleic acid encoding a suicide gene, and a suicide gene that is induced by an inducible promoter regulation system (i.e. a gene encoding a polypeptide that induces cell death in the administered CAR-T cells using a selected drug, see paragraph 281 and page 35, in particular).
WO2015142675 teaches that CARs allow target cell recognition by immune effector cells, such as T cells or NK cells leading to ablation/killing of the target cell (see page 1 and 300 in particular). WO2015142675 teaches that kit (CD117) is a target antigen suitable for CAR targeting (see pages 1-3, 95, and 300, in particular).  In particular, WO2015142675 teaches that an antigen binding domain against said CD117/kit can be an antigen binding portion, or CDRs of an antibody described in US 7,915,391, i.e. an antigen binding domain of SR-1 antibody. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use CAR-T cell comprising an antigen binding domain of the anit-CD117 antibody in the method of the ‘954 publication,  as taught by Caruana, the ‘212 and WO2015142675 publications, to provide a method of eradicating normal hematopoietic stem cells prior to bone marrow translation of the ‘954 publication. The ordinary artisan at the time the invention was made would have been motivated to do so since Caruana teach that CARs-T cells comprising an antigen binding domain from an a monoclonal antibody have been developed as an alternative therapeutic strategy to monoclonal antibodies for target cell depletion, and that they are advantageous since they can be self-amplified and are more sensitive at target antigen recognition than antibodies. Furthermore, the ordinary artisan would have a reasonable expectation of success in doing so for eradicating normal hematopoietic stem cells prior to bone marrow translation, since the ‘212 publication teaches that CAR T cells targeting stem cell antigens can be used as a potent means of eradicating normal hematopoietic stem cells prior to bone marrow translation. Furthermore, the ordinary artisan would be motivated, and have a reasonable expectation of success in using an antigen binding domain from CD117 antibody SR-1, in particular, since WO2015142675 teaches that CD117 can a target antigen of a CAR construct for redirecting immune cells to eliminate cells expressing the target antigen in vivo, and teaches that antigen binding domains from SR-1  in particular can be used for targeting CD117 in CAR constructs.  
Applicant’s arguments filed 9/23/22 have been fully considered, but they are not persuasive.
Applicant argues that none of the cited references suggest a CAR comprising an antigen binding domain from SR1, that protein chemistry is unpredictable, and that there would be no reasonable expectation of success in designing a CAR comprising an antigen binding domain from SR1.
As noted above, WO2015142675 teaches CAR constructs for targeting CD117 expressing cells, and teaches the use of antigen binding domains from the antibodies disclosed in US 7915391.  As taught by the ‘212 publication the 7915391 patent discloses humanized anti-CD117 binding domains derived from SR-1.  Thus, the ordinary artisan would be motivated and have a reasonable expectation of success in using antigen binding domains from SR1 in a CAR construct for the reasons set forth above.

Claim 1-2, 4-6, 9, 11, 13, 15, 17-18, and 39-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0360954 (of record), in view of Caruana et al., 2014, US 2014/0322212 (of record), WO 2015/142675 and Hermanson et al., 2013 (of record).
The teachings of ‘the ‘954 publication, Caruana, the ‘212 publication, and WO 2015/142675 are described above.
Hermanson teaches CARs targeting various antigens have been developed and expressed in T cells, but that and that NK cells are also an attractive cell population for adoptive immunotherapy due to their ability to kill target cells.  Hermanson teaches producing an “off the shelf” NK cell that expresses a CAR that can effectively kill target cells in a CAR specific manner. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made use NK cells, in particular, as the type of immune cell for CAR expression, as taught by WO 2015/142675 and Hermanson, in the method of eradicating normal hematopoietic stem cells prior to bone marrow translation made obvious above. The ordinary artisan would be motivated to do so with a reasonable expectation of success, since both WO 2015/142675 and Hermanson teaches that NK cells can be used for CAR expression and Hermanson in particular teaches that and that NK cells are an attractive cell population for adoptive immunotherapy due to their ability to kill target cells and the ability to provide an “off the shelf” cell product.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644